Case: 21-1516   Document: 35     Page: 1   Filed: 07/14/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                BETTEY SUE CRAFT,
                     Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2021-1516
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-1221-20-0829-W-1.
                 ______________________

                 Decided: July 14, 2021
                 ______________________

    BETTEY SUE CRAFT, Tracy, CA, pro se.

    KATHERINE MICHELLE SMITH, Office of the General
 Counsel, United States Merit Systems Protection Board,
 Washington, DC, for respondent. Also represented by
 TRISTAN L. LEAVITT.
                 ______________________

    Before MOORE, Chief Judge, LINN and CHEN, Circuit
                         Judges.
Case: 21-1516    Document: 35     Page: 2    Filed: 07/14/2021




 2                                             CRAFT   v. MSPB



 PER CURIAM.
      Ms. Bettey Sue Craft appeals from a decision of the
 Merit Systems Protection Board (Board) dismissing her
 whistleblower individual right of action appeal for lack of
 jurisdiction. Because Ms. Craft alleges retaliation for po-
 tential whistleblowing activity—a claim over which the
 Board has jurisdiction—we vacate the decision and remand
 for further proceedings.
                        BACKGROUND
      In 1983, Ms. Craft, an employee of the Defense Infor-
 mation Systems Agency, incurred a work-related injury for
 which she was awarded workers’ compensation benefits by
 the Department of Labor (DOL). Resp’t App’x at 37. 1
 Ms. Craft has since contested a variety of issues associated
 with this award. Resp’t App’x at 24. On March 19, 2019,
 she filed an appeal with the Board, contesting previous de-
 cisions from the DOL’s Office of Workers’ Compensation
 (OWC) that issued between 2001 and 2012. Resp’t App’x
 at 69. While that appeal was pending, on September 18,
 2020, the OWC terminated Ms. Craft’s workers’ compensa-
 tion benefits, reasoning that Ms. Craft had fully recovered
 from her injuries and did not require further compensation.
 See Resp’t App’x at 36–39.
    Ms. Craft filed a second (and separate) appeal with the
 Board on September 16, 2020. This second appeal involves
 a whistleblowing individual right of action regarding the
 OWC’s termination decision. 2 Ms. Craft claims that the


     1   Citations to “Resp’t App’x at [page number]” refer
 to the appendix submitted with the government’s informal
 brief.
     2   Though the OWC did not issue its final termination
 until September 18, 2020, Ms. Craft filed suit after being
 notified of OWC’s consideration of such termination on Au-
 gust 11, 2020.
Case: 21-1516      Document: 35     Page: 3    Filed: 07/14/2021




 CRAFT   v. MSPB                                              3



 OWC’s rescission of benefits decision was made in retalia-
 tion for her whistleblowing activities. Resp’t App’x at 21.
 The Board issued a Jurisdiction Order, notifying Ms. Craft
 that it lacked jurisdiction over her claims unless she pro-
 vided proof of administrative exhaustion at the Office of
 Special Counsel (OSC) and made nonfrivolous allegations
 that her disclosures were protected whistleblowing activity
 contributing to the OWC’s decision. Resp’t App’x at 3.
 Ms. Craft subsequently filed three submissions detailing
 her interactions with OSC, elaborating that, in her belief,
 the OWC’s decision was due to her disclosures and appeals
 of prior determinations. See Resp’t App’x at 49–53.
     On October 15, 2020, the Board dismissed Ms. Craft’s
 appeal for lack of jurisdiction, explaining that “OWC[]’s
 proposed termination of the appellant’s OWC[] benefits
 and its subsequent decision to terminate those benefits[] is
 not a matter that is directly appealable to the Board.”
 Resp’t App’x at 3. The Board did not make any factual find-
 ings in its decision as to OSC exhaustion, stating that it
 lacked jurisdiction as a matter of law in view of Kerrigan v.
 Dep’t of Labor, 122 M.S.P.R. 545 (2015). Resp’t App’x at 3.
     Ms. Craft timely appeals. We have jurisdiction pursu-
 ant to 5 U.S.C. § 7703(b)(1)(B) and 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
     On appeal, the government asks us to vacate and re-
 mand, acknowledging that the Board erred as a matter of
 law in finding it lacked jurisdiction. Resp’t Br. at 8. We
 agree.
     We may set aside a decision by the Board only when it
 is arbitrary, capricious, an abuse of discretion, does not fol-
 low the law, or is not supported by substantial evidence.
 See 5 U.S.C. § 7703(c); see also Forest v. Merit Sys. Prot.
 Bd., 47 F.3d 409, 410 (Fed. Cir. 1995). The Board’s deter-
 mination that it lacks jurisdiction is a legal question that
 this court reviews de novo. § 7703(c); see also Herman v.
Case: 21-1516     Document: 35      Page: 4   Filed: 07/14/2021




 4                                              CRAFT   v. MSPB



 Dep’t of Justice, 193 F.3d 1375, 1378 (Fed. Cir. 1999). This
 court is bound by the Board’s factual findings on which a
 jurisdictional determination is based “unless those findings
 are not supported by substantial evidence.” Bolton v. Merit
 Sys. Prot. Bd., 154 F.3d 1313, 1316 (Fed. Cir. 1998).
      The issue of an individual’s entitlement to workers’
 compensation benefits is within the exclusive jurisdiction
 of the OWC under 5 U.S.C. § 8128(b). See Pueschel v.
 United States, 297 F.3d 1371, 1374–77 (Fed. Cir. 2002).
 Ms. Craft, however, does not seek review of the underlying
 merits of the OWC decision, but rather contends that the
 OWC retaliated against her following protected whistle-
 blowing activity. This kind of whistleblowing retaliation
 claim is within the scope of the Board’s jurisdiction. Kerri-
 gan v. Merit Sys. Prot. Bd., 833 F.3d 1349, 1352 (Fed. Cir.
 2016) (“The question of whether the DOL retaliated
 against Mr. Kerrigan in reprisal for whistleblowing activ-
 ity is a different one than whether the DOL correctly ter-
 minated his benefits for failure to attend vocational
 training. Section 8128(b) only precludes the Board’s review
 of the latter.”).
                        CONCLUSION
      Because the Board’s decision was contrary to law, the
 decision is vacated and remanded. The Board suggested,
 though it never affirmatively concluded, that Ms. Craft
 may have failed to exhaust administrative remedies at the
 OSC or failed to state a nonfrivolous claim. We remand for
 the Board to make factual findings on these points in the
 first instance.
                 VACATED AND REMANDED
                            COSTS
     No costs.